ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-279, concluding that BRUCE C. HASBROUCK of WOODBURY, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (failure to safeguard funds), RPC 3.3(a)(5) (failure to disclose to a tribunal a material fact with knowledge that the tribunal may tend to be misled by such failure), RPC 3.4(c) (knowing disobedience of an obligation under the rules of a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit of misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that BRUCE C. HASBROUCK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 20, 2006; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*73ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.